UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-2151



MELVIN ABDULLAH EL-AMIN, Individually,

                                              Plaintiff - Appellant,

          and

ROBIN RENEE EL-AMIN, as husband and wife,

                                                           Plaintiff,

          versus

CHARLES BELL, President and Shop-steward,
Heavy and Highway Construction Laborers Local
#516,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Joseph H. Young, Senior District Judge.
(CA-95-1682-Y)

Submitted:   March 13, 1997                 Decided:   March 18, 1997


Before HALL, ERVIN, and WILKINS, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Melvin Abdullah El-Amin, Appellant Pro Se. John Schroeder Single-
ton, GENDLER & SINGLETON, P.A., Baltimore, Maryland, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     Appellant appeals the district court's order granting Appellee

Bell and the Laborers International Union of North America Local

No. 516's motion to dismiss. We dismiss the appeal for lack of

jurisdiction because the order is not appealable. This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291
(1994), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.
Loan Corp., 337 U.S. 541 (1949). The order here appealed is neither

a final order, because the order failed to dismiss all the Defen-

dants, nor an appealable interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We deny Appellant's
motion to appoint counsel and dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




                                3